Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in State of Israel on 11/13/2013. It is noted, however, that applicant has not filed a certified copy of the IL229412 application as required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is similar to parent application 15/948,866. The invention is directed towards the formatting content including the selection and placement of content items to publisher content. The invention receives a request for publisher resource including a device identifier on which the requested resource will be displayed. The invention further formats the publisher resource into pages including identifying blocks of content. The invention further selects additional content items for presentation with the publisher resource including determining placement of additional content items based on the device display limitations, and a predetermined number of content items are placed based on the boundaries of the content blocks. 
The Examiner notes similar to parent application 15/948,866, while references such as Friedman, Ramer, Alam, and Le Chevalier teaches elements of the claimed invention including the concept of formatting based on blocks of publisher resource and content selection based on device display constraints, the combination fails to teach or suggest the concept of content selection to be based on a predetermined number for each block of content.
The Examiner notes the following references:
McCoy et al. (US 7886226 B1), which talks about content based advertisement displays including formatting both publisher content and selection of additional content. Although McCoy discusses these elements, McCoy does not teach the concept of selecting a predetermined number of additional content items while still conforming to the constraints of the display device and publisher content.
Barraclough et al. (US 20120317482 A1), which talks about providing mixed content including filtering additional content based on device constraints. Although Barraclough teaches these concepts, Barraclough fails to teach or suggest the concept of selecting a predetermined number of additional content items while still conforming to the constraints of the display device and publisher content.
Upon further search and consideration, while certain elements of the claimed invention are taught such as formatting of publisher content, the selection of addition content, and accounting for device display limitations, no references teach or suggest the concept of selecting content based on both a predetermined number of placements and while conforming to the display limitations. As such, the Examiner has determined the claimed invention to be non-obvious over the prior art.
The Examiner further notes the claimed invention is determined to be patent eligible. Similar to the parent Application 14/510,252, the claimed invention is directed towards an improvement in the display of digital content. The invention as claimed is similar to DDR Holding as the claimed invention is directed towards the dynamic creation and formatting of webpages based specifically on both digital content and device limitations. As such, the Examiner has determined the claimed invention to be patent eligible.
The Examiner further notes the terminal disclaimer filed 03/15/2022 has been acknowledged and the Double Patenting Rejection of 12/15/2021 has been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622